Case 2:19-cv-00072-SDW-LDW Document 4 Filed 05/16/19 Page 1 of 1 PageID: 44



                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


MICHAEL PELUSO                                  :
                                                :
                    Plaintiff(s),               :      Civil 19-72 (SDW)
                                                :
            v.                                  :      Order for Dismissal
                                                :   Pursuant to F.R. Civ. P.4(m)
NEW JERSEY DEVILS, LLC, ET AL.                  :
                                                :
                  Defendant(s),                 :

      It appearing that the above captioned action having been pending for more than

90 days and plaintiff having failed to effect service during this time and good cause

having not been shown as to why this action should not be dismissed,

      It is on this 16TH day of May, 2019

      O R D E R E D that the above captioned action be and is hereby dismissed,
pursuant to F. R. Civ. P. 4(m), without prejudice and without costs.




                                                 /s/ SUSAN D. WIGENTON
                                                United States District Court Judge
